Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 06, 2016

The Court of Appeals hereby passes the following order:

A17A0693. THOMAS CORY STARK v. FANCY P. STARK.

      Thomas Cory Stark and Fancy P. Stark were divorced in 2013. Fancy Stark
filed motions for contempt to enforce provisions of the divorce decree, both parties
filed motions to modify child support, and Thomas Stark filed a motion to modify
custody and a counterclaim seeking modification of child support and elimination of
alimony. The trial court entered its final order addressing the various motions.
Thomas Stark appeals from the order.
      Although the Court of Appeals may review cases relating solely to child
custody, the Supreme Court has appellate jurisdiction over “[a]ll divorce and alimony
cases.” Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (6). In Georgia, when the
obligation to pay child support arises from a prior divorce proceeding, child support
is a form of alimony. See Spurlock v. Dept. of Human Resources, 286 Ga. 512, 513
(1) (690 SE2d 378) (2010); Jones v. Jones, 280 Ga. 712, 715-716 (2) (632 SE2d 121)
(2006). Because Stark’s appeals of the child support and alimony orders fall within
the Supreme Court’s jurisdiction, this appeal is hereby TRANSFERRED to the
Supreme Court for resolution.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 12/06/2016
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.